Citation Nr: 1757102	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO. 14-16 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an effective date earlier than September 3, 2010 for the establishment of service connection for right ulnar neuropathy with right wrist osteoarthritis and right hand degenerative joint disease.

2. Entitlement to an effective date earlier than September 3, 2010 for the establishment of service connection for left ulnar neuropathy with left hand degenerative joint disease.

3. Entitlement to an effective date earlier than September 3, 2010 for the establishment of service connection for degenerative disc disease of the cervical spine.

4. Entitlement to an effective date earlier than September 3, 2010 for the establishment of service connection for degenerative disc disease of the lumbar spine.

5. Entitlement to an effective date earlier than January 12, 2012 for the establishment of service connection for erectile dysfunction.
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to March 1978 in the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in August 2017. A transcript of that proceeding is of record.


FINDINGS OF FACT

1. An unappealed February 2008 RO decision denied service connection for right ulnar neuropathy; left ulnar neuropathy; degenerative disc disease (DDD) of the cervical spine; and DDD of the lumbar spine.

2. The Veteran first filed a claim for service connection for erectile dysfunction in March 2013.


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than September 3, 2010, have not been met for the award of service connection for right ulnar neuropathy. 38 U.S.C. §§ 5103, 5103A, 5110 (2012); 38 C.F.R. § 3.400 (2017).

2. The criteria for an effective date earlier than September 3, 2010, have not been met for the award of service connection for left ulnar neuropathy. 38 U.S.C. §§ 5103, 5103A, 5110 (2012); 38 C.F.R. § 3.400 (2017).

3. The criteria for an effective date earlier than September 3, 2010, have not been met for the award of service connection for DDD of the cervical spine. 38 U.S.C. §§ 5103, 5103A, 5110 (2012); 38 C.F.R. § 3.400 (2017).

4. The criteria for an effective date earlier than September 3, 2010, have not been met for the award of service connection for DDD of the lumbar spine. 38 U.S.C. §§ 5103, 5103A, 5110 (2012); 38 C.F.R. § 3.400 (2017).

5. The criteria for an effective date earlier than January 12, 2012, have not been met for the award of service connection for erectile dysfunction. 38 U.S.C. §§ 5103, 5103A, 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2017).

Here, the Veteran's earlier effective date claim arises from his disagreement with the effective dates assigned following the grant of service connection. Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied. The Veteran's service treatment records are on file, as are various post-service medical records. VA examinations have been conducted and any necessary opinions obtained. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Effective Date Earlier than September 3, 2010 
for Right Ulnar Neuropathy; Left Ulnar Neuropathy; 
DDD of the Cervical Spine; and DDD of the Lumbar Spine

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400. When an award is based on a claim to reopen a previously denied claim, the effective date will be the date of receipt of the new (i.e., reopened) claim or the date entitlement arose, whichever is later, unless new and material evidence was received within the relevant appeal period. 38 C.F.R. § 3.400(q).

In deciding this case based on its application of the law to the pertinent facts, the Board notes that the "date of receipt" of claim means the date on which the claim was received by VA, except as to specific provisions for claims received in the State Department, the Social Security Administration, or the Department of Defense. 38 C.F.R. § 3.1(r). 

In this case, the Veteran seeks an effective date earlier than September 3, 2010, for the award of service connection for (1) right ulnar neuropathy; (2) left ulnar neuropathy; (3) DDD of the cervical spine; and (4) DDD of the lumbar spine. The Veteran filed his initial claim for service connection for these disabilities, as residuals of gonorrhea, in April 2007. The RO denied service connection for these disabilities in a February 2008 rating decision. When the VA notified the Veteran of its February 2008 rating decision, a "notification letter" was attached that explained what the Veteran should do if he disagreed with the RO's decision. There is no notice of disagreement (NOD) objecting to this determination in the record, nor has the Veteran alleged that he filed such an NOD. The February 2008 rating decision became final.

On September 3, 2010, the VA received the Veteran's petition to reopen a claim for service connection for gonorrhea residuals, to include previous claims for arthritis in hand, wrist and finger joints (characterized as right ulnar neuropathy and left ulnar neuropathy); and, degenerative nerve problems (characterized as DDD of the cervical spine and DDD of the lumbar spine). In May 2011, the RO again denied service connection for these disabilities, finding that no new and material evidence had been submitted. When the VA notified the Veteran of its May 2011 decision, a "notification letter" was attached that explained what he should do if he disagreed with the RO's decision. This time, the Veteran filed a NOD in September 2011.

In July 2013, the RO granted service connection for right ulnar neuropathy; left ulnar neuropathy; DDD of the cervical spine; and DDD of the lumbar spine; and assigned an effective date of September 3, 2010. This date was based on the date the petition to reopen a claim for service connection for these disabilities was received by VA.

Although the Veteran asserts his entitlement to an earlier effective date for these awards of service connection, considering the record in light of the governing legal authority, the Board finds that no earlier effective date is assignable.

The Board notes, initially, that because the Veteran did not appeal the February 2008 denial, that decision is final as to the evidence then of record. See 38 U.S.C. § 7105(b) (2012); 38 C.F.R. §§ 3.104, 20.200. 20.201, 3.104, 20. 302, 20.1103 (2017).

Moreover, no pertinent exception to finality of the February 2008 denial applies. As explained below, no new and material evidence pertinent to the claim was received within the one-year appeal period following the notice of the February 2008 denial, and no additional service records (warranting reconsideration of the claim) have been received at any time. See 38 C.F.R. § 3.156(b), (c). Further, the claims file includes no statement or communication from the Veteran, received after the February 2008 denial but prior to September 3, 2010, that constitutes a pending claim for service connection. 

Therefore, there is no correspondence from the Veteran, or other document or evidence, dated or received after the final February 2008 denial but prior to September 3, 2010, that could be interpreted as either new and material evidence during the appellate period following the February 2008 denial or an informal claim for this benefit. Thus, although the Veteran and his representative generally argue that an earlier effective date is warranted because the Veteran did not know he could appeal, such argument is simply without legal merit. As noted above, the original claim was denied in February 2008. The rating decision was timely sent to the Veteran along with a clear explanation of his appellate rights. Thereafter, the Veteran was determined to have filed a petition to reopen the claims for service connection on September 3, 2010, and, pursuant to that claim, service connection was ultimately granted, effective as of that date-the day VA received the claim to reopen.

When an award is based on a claim to reopen a previously denied claim, the effective date will be the date of receipt of the new (i.e., reopened) claim or the date entitlement arose, whichever is later, unless new and material evidence was received within the relevant appeal period. 38 C.F.R. § 3.400(q) (2017). As explained above, the Veteran did not appeal the February 2008 rating decision, no subsequent claim for service connection or new and material evidence was received any time between the February 2008 denial and the September 3, 2010, request to reopen, nor were additional relevant service records received to warrant re-adjudication of the claim. As the February 2008 denial finally resolved the April 2007 claim, an effective date prior to September 3, 2010 is thus legally precluded, and in light of all the above, the appropriate effective date for the award of benefits is the date of filing of the reopened claim-September 3, 2010.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority. As, on these facts, no effective date for the award of service connection for right ulnar neuropathy, left ulnar neuropathy, DDD of the cervical spine, and DDD of the lumbar spine, earlier than September 3, 2010, is assignable, the claim for an earlier effective date must be denied as without legal merit. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Effective Date Earlier than January 12, 2012 
for Erectile Dysfunction

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400. When an award is based on a claim to reopen a previously denied claim, the effective date will be the date of receipt of the new (i.e., reopened) claim or the date entitlement arose, whichever is later, unless new and material evidence was received within the relevant appeal period. 38 C.F.R. § 3.400(q).

In deciding this case based on its application of the law to the pertinent facts, the Board notes that the "date of receipt" of claim means the date on which the claim was received by VA, except as to specific provisions for claims received in the State Department, the Social Security Administration, or the Department of Defense. 38 C.F.R. § 3.1(r). 

In this case, the Veteran seeks an effective date earlier than January 12, 2012, for the award of service connection for erectile dysfunction (ED). 

The record reflects that in April 2007, the Veteran filed his initial claim for service connection for joint problems/arthritis (now characterized as right ulnar neuropathy and left ulnar neuropathy) and nerve damage/degenerative disc disease/bone disease (now characterized as DDD of the cervical spine and DDD of the lumbar spine). The Veteran did not list ED amongst the claimed diseases in his April 2007 claim.

Likewise, when the Veteran filed his petition to reopen a claim for service connection in September 2010, ED was not listed amongst the claimed diseases. The Veteran sought service connection for gonorrhea residuals to include arthritis in hand, wrist and finger joints (now characterized as right ulnar neuropathy and left ulnar neuropathy) and degenerative nerve problems (now characterized as DDD of the cervical spine and DDD of the lumbar spine).

In connection with the claims that were made by the Veteran in his September 2010 petition to reopen, the Veteran underwent a series of VA examinations in January 2012. Disability Benefits Questionnaires (DBQs) were completed by physicians for hand and finger conditions, shoulder and arm conditions, wrist conditions, ankle conditions, neck conditions, back conditions, peripheral nerve conditions, and male reproductive system conditions. During the male reproductive system condition DBQ, dated January 12, 2012, the examiner diagnosed the Veteran with ED, with malignant neoplasm, and opined that the etiology was his low back pain. 
 
In a July 2013 rating decision, the RO granted service connection for ED, amongst other disabilities, and assigned an effective date of January 12, 2012, specifically for ED. This date was based on the date of the VA examination that provided the diagnosis of ED and reported the etiology of ED as the low back.

In August 2013, the Veteran appealed the effective date for ED, seeking an effective date of April 19, 2007.

Although the Veteran asserts in his appeal that he is entitled to an earlier effective date for the award of service connection for ED, considering the record in light of the governing legal authority, the Board finds that no earlier effective date is assignable.

When an award is based on a claim to reopen a previously denied claim, the effective date will be the date of receipt of the new (i.e., reopened) claim or the date entitlement arose, whichever is later, unless new and material evidence was received within the relevant appeal period. 38 C.F.R. § 3.400(q) (2017). Here, the date entitlement to service connection for ED arose is January 12, 2012-the date of the VA examination that diagnosed ED and attributed etiology to the Veteran's low back pain.

Although the Veteran seeks an effective date of April 19, 2007-the date he filed his initial claim for service connection-his claim on that date did not include a claim for ED. Further, as discussed in detail above, his April 2007 claims were denied in a February 2008 rating decision, which he did not appeal. As the Veteran never filed a claim seeking service connection for ED specifically (or any genitourinary disorder generally), the earliest possible effective date for the grant of service connection is thus the date entitlement arose, which is the effective date currently assigned of January 12, 2012, the date on which the Veteran underwent VA examination which diagnosed ED due to his service-connected low back disorder.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority. As, on these facts, no effective date for the award of service connection for ED earlier than January 12, 2012, is assignable, the claim for an earlier effective date must be denied as without legal merit. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to an effective date earlier than September 3, 2010 for the establishment of service connection for right ulnar neuropathy with right wrist osteoarthritis and right hand degenerative joint disease is denied.

Entitlement to an effective date earlier than September 3, 2010 for the establishment of service connection for left ulnar neuropathy with left hand degenerative joint disease is denied.

Entitlement to an effective date earlier than September 3, 2010 for the establishment of service connection for degenerative disc disease of the cervical spine is denied.

Entitlement to an effective date earlier than September 3, 2010 for the establishment of service connection for degenerative disc disease of the lumbar spine is denied.

Entitlement to an effective date earlier than January 12, 2012 for the establishment of service connection for erectile dysfunction is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


